            Case 1:20-cv-05850-RA Document 11 Filed 10/14/20 Page 1 of 1

                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 10-14-20

 IRENE HECHT on behalf of herself and all
 others similarly situated,
                                                                   20-CV-5850 (RA)
                                 Plaintiff,
                                                                        ORDER
                         v.

 INDIE LEE & CO., INC.,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

         On September 18, 2020, the Court issued an order extending Defendant’s time to respond

to the Complaint to October 5, 2020. See Dkt. 10. To date, however, Defendant has not filed

any response. No later than October 28, 2020, Defendant shall file a response to the Complaint.

         Plaintiff shall serve a copy of this Order on Defendant and file proof of service on the

docket no later than October 16, 2020.

SO ORDERED.
Dated:      October 14, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
